DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-12), species 1 (Figure 1), with subspecies: propane as the precooling refrigerant in the response filed on 2/14/2022 is acknowledged.  Claims 5, 6, 8, 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  The applicant’s indication of claims was not correct.  The elected species does not have a single liquefaction mixed refrigerant core as recited in claim 5 and 6; does not have an interstage mixed refrigerant inlet as claimed in claim 8; and does not have a plate and fin heat exchanger as claimed in claim 12.  Therefore, claims 5, 6, 8, 12 are withdrawn in addition to claims 11, 13-30.  The applicant is requested to make accurate claim indications and status identifiers in future filings.
Information Disclosure Statement
The applicant is reminded of their duty to disclose information material to patentability.  It is noted that relevant previous patents by the inventor have not been provided by the applicant. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7, 9-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “a feed gas outlet configured so that the feed gas passes through the pre-cool heat exchanger between the feed gas inlet and the feed gas outlet” is new matter as the disclosed outlet of the recited heat exchanger has no influence whatsoever as to the feed gas passage of the heat exchanger.  Rather, the feed gas passage of the heat exchanger is the structure which passes the feed gas through the heat exchanger.  There is no support that the outlet performs the recited function. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 7, 9, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a feed gas outlet configured so that the feed gas passes through the pre-cool heat exchanger between the feed gas inlet and the feed gas outlet” is indefinite since the disclosed outlet of the recited heat exchanger has no influence whatsoever as to the feed gas passage of the heat exchanger which does control the passing of the feed gas through the heat exchanger.  The structure of the outlet has no influence whatsoever on the passage within the heat exchanger and there is no way to determine what structure is and is not included relative to the recitation.
The recitation, “said pre-cool heat exchanger configured to use a pre-cool refrigerant” improperly reintroduces a pre-cool refrigerant that was already recited in line 1 of claim 1, creating ambiguity.  Further, the recitation is indefinite as there is no way to discern what structure makes the recited heat exchanger able to use a refrigerant to cool the feed gas.  The claim already recites structure sufficient to perform this function by the recitation that the refrigerant and feed gas are passed through the heat exchanger.

	The recitation, “in fluid communication” is used throughout the claims, and appears to be used with different meaning in different recitations.  At times it appears to be used to communicate that fluid flows from A to B and other times it appears to be used in a broader meaning that A and B have any fluid connection.  The applicant is requested to review the claim recitations and employ language consistently throughout the claims.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Hatcher (NPL-2012) provided by the applicant on 7/26/2019 having 11 pages in view of Krishnamurthy (US 2019/0162468).
	In regard to claim(s) 1, 10, Hatcher teaches a system (fig. 3) for cooling a gas with a pre-cool refrigerant (C3 - propane precooling) and a mixed refrigerant (MCR) comprising: 
a. a pre-cool heat exchanger (HX-201-206) having a feed gas inlet (see entry of feed gas) adapted to receive a feed gas (NG feed) and a feed gas outlet (outlet of feed gas from propane precooling), a pre-cool refrigerant inlet (entry of propane refrigerant into propane precooling) and a pre-cool refrigerant outlet (outlet of propane from propane precooling) and a liquefaction mixed refrigerant inlet (entry of mixed refrigerant into propane precooling) and a liquefaction mixed refrigerant outlet (entry of mixed refrigerant from propane precooling), said pre-cool heat exchanger (HX-201-206) configured to use the pre-cool refrigerant (propane) to cool the feed gas (NG feed) passing through the pre-cool heat exchanger (HX-201-206) between the feed gas inlet (entry of NG feed) and the feed gas outlet (outlet of NG feed from propane precooling) and to cool the liquefaction mixed refrigerant (MR) passing through the pre-cool heat exchanger (HX-201-206) between the liquefaction mixed refrigerant inlet (entry of mixed refrigerant) and the liquefaction mixed refrigerant outlet (outlet of MR); 
c. a liquefaction heat exchanger (HX-301, HX-302, HX-303, hereafter liquefaction heat exchanger) including a liquefying passage (passage for Feed gas in the 
d. a mixed refrigerant compression system (MR compression) including: 
2i) a mixed refrigerant compressor (C-401) having a mixed refrigerant compressor inlet (inlet thereof) in fluid communication with a primary refrigeration passage outlet (outlet of Liquefaction heat exchanger) of the primary refrigeration passage (MR passage); 
ii) a mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler inlet (inlet thereof) in fluid communication with a mixed refrigerant compressor outlet (outlet of C-401) of the mixed refrigerant compressor (C-401), said mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler outlet (outlet of HX-401) in fluid communication with the liquefaction mixed refrigerant inlet (inlet of MR in propane precooling) of the pre-cool heat exchanger (HX-201-206); 
iii) a high pressure accumulator (V-303) having a high pressure accumulator inlet (inlet thereof) in fluid communication with the liquefaction mixed refrigerant outlet (MR outlet of the precooler) of the pre-cool heat exchanger (HX201-206) and a high pressure accumulator vapor outlet (vapor outlet of V-303) in fluid communication with a high 
e. a cold vapor separator (V-302) having a cold vapor separator inlet (inlet thereof) in fluid communication with a high pressure vapor cooing passage outlet (vapor outlet of passage from vapor of V-303) of the high pressure vapor cooling passage of the liquefaction heat exchanger (HX-301-303), a cold vapor separator vapor outlet (vapor outlet from V-302) in fluid communication with a cold separator vapor cooling passage inlet (inlet of passage in HX-301-303 for vapor from V-302) of the cold separator vapor cooling passage (vapor passage in HX-301-303 for vapor from V-302) of the liquefaction heat exchanger (HX-301-303) and a cold vapor separator liquid outlet (liquid outlet of V-302) in communication with the primary refrigeration passage (MR passage) of the liquefaction heat exchanger (HX-301-303).  
Hatcher does not appear to explicitly teach the claimed precool compressor system.  However, such is implied by propane precooling teachings of Hatcher and is routine and ordinary as taught by Krishnamurthy (hereafter Krish).  Krish teaches the claimed element (b) a pre-cool compressor system (see system in any of the figures 4-8) including: i) a pre-cool compressor (416, 516, 616, 716, 816) having a pre-cool compressor inlet (inlet thereof in fluid communication with the pre-cool refrigerant outlet (outlet thereof) of the pre-cool heat exchanger (481, 485, 482, 486, 427, 487, 460, 488, see other figures as well); ii) a pre-cool condenser (417) having a pre-cool condenser inlet (inlet of 417) in fluid communication with an outlet of the pre-cool compressor (outlet of 416), said pre-cool condenser (417) also having a pre-cool condenser outlet 
In regard to claim 2, Hatcher, as modified, teaches the limitations of claim 2 in view of Krish, see that Krish teaches that the pre-cool heat exchanger includes a warm pre-cool heat exchanger (at least 481, 485, see other warm precooler heat exchangers in other figures as well) and a cold pre-cool heat exchanger (at least 484, 488 see other cold precooler heat exchangers in other figures as well).  
In regard to claims 3-4, Hatcher, as modified, makes the limitations of claim 3 obvious, as Krish teaches that heat exchangers are known to be shell and tube heat exchangers (para. 115), and Krish teaches that propane is evaporated and therefore it would have been obvious to a person of ordinary skill in the art to employ shell and tube heat exchangers for the precool heat exchangers, such that the warm pre-cool heat exchanger includes a warm pre-cool heat exchanger shell and the cold pre-cool heat exchanger includes a cold pre-cool heat exchanger shell, wherein each of the warm pre-cool heat exchanger shell and the cold pre-cool heat exchanger shell receives the pre-cool refrigerant (propane) and at least one of the warm pre-cool heat exchanger and the cold pre-cool heat exchanger includes a feed gas core (tube cooling feed gas) that receives the feed gas (feed gas) for the purpose of providing the stages precooling in a well known and economical heat exchanger structure that provides suitable structure for 
In regard to claim 7, Hatcher, as modified, teaches, that the mixed refrigerant compression system (MR compression) further includes a mixed refrigerant second compressor or compression stage (C-402) having a second compressor stage inlet (inlet to C-402) in fluid communication with the mixed refrigerant cooler outlet (outlet of HX-401)) of the mixed refrigerant cooler (HX-401), a second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler inlet (inlet of HX-402, HX-403) in fluid communication with a second compressor stage outlet (outlet of C-402) of the mixed refrigerant second compressor or compression stage (C-402), said second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler outlet (outlet of HX-402, HX-403) in fluid communication with the liquefaction mixed refrigerant inlet (inlet of the liquefaction heat exchanger) of the pre-cool heat exchanger (propane precooling).  
In regard to claim 9, Hatcher, as modified, teaches that the high pressure accumulator (V-303) includes a high pressure accumulator liquid outlet (liquid outlet thereof) and the liquefaction heat exchanger (liquefaction heat exchanger) further comprises a high pressure liquid cooling passage (passage of HX301-303 connected to liquid outlet of V-303) having a high pressure liquid cooling passage inlet (inlet thereof) in fluid communication with the high pressure accumulator liquid outlet (liquid outlet of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 28, 2022